Citation Nr: 0008169	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-44 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a 
right inguinal hernia repair and/or exploration of the right 
inguinal region.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  It was remanded by the Board 
in February 1998 for additional development, and the claims 
folder is now back at the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the preexisting 
disability of the right inguinal area was aggravated by 
service.


CONCLUSION OF LAW

Service connection for the residuals of a right inguinal 
hernia repair and/or exploration of the right inguinal region 
is not warranted.  38 U.S.C.A. §§ 1131, 1153, 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304, 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations, and the applicable VA laws and 
regulations:

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The Board also notes that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Additionally, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or if clear and unmistakable evidence demonstrates that the 
injury or the disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).

Notwithstanding the above, both the above cited statute and 
the judicial interpretation of the statute emphasize the fact 
that the presumption of aggravation is not applicable unless 
the pre-service disability underwent an increase in severity 
during service.  See Paulson v. Brown, 7 Vet. App. 466 
(1995); Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination 
of whether a preexisting disability was aggravated by service 
is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1993).

Additionally, the Board notes that every claimant must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the VA benefit system requires more than just an allegation, 
i.e., the veteran must submit supporting evidence that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 (1999).  This 
means that there must be evidence of a disease or injury 
during service, a current disability, and a link between the 
two.  Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The pertinent evidence in the record, and the veteran's 
contentions on appeal:

In his July 1992 report of medical history for induction, the 
veteran said that he had had surgery for an umbilical hernia 
and an inguinal hernia repair at 13 and 18 years old, 
respectively, and that he was currently in good health and 
had had "no further problems."  In his report of medical 
examination for induction, prepared on the same date, it was 
noted that the veteran had a scar from a pre-service right 
inguinal hernia repair, which was "NOD" (not otherwise 
disqualifying), and a scar above the umbilical area, which 
was also NOD.

According to two service medical records dated on January 25, 
1994, reflecting a general medical consultation aboard the 
USS John F. Kennedy due to complaints of pain in the right 
inguinal area, the veteran's pre-service right inguinal 
hernia repair was done in April 1992, and was complicated by 
infection.  There had been no problems until recently, when 
the veteran said he was suffering from burning pain around 
the incision site, exacerbated by heavy lifting.  The veteran 
also said that he underwent a left varicocele repair in 1990, 
which he felt was "recurring and tender."  The examination 
was described as grossly within normal limits, although the 
examiner noted that the right side was positive for a hernia, 
and the assessment was listed as right hernia recurrence.  
One of these two medical records also has a second entry 
revealing the results of a general surgery examination of the 
veteran, which was conducted on February 2, 1994.  This 
specialist, however, found no evidence of a hernia, other 
than the already noted scar, and recommended an orthopedic 
consultation for the groin pain.

In a service medical record dated on February 3, 1994, the 
physician who recommended the above consultation in January 
1994 indicated that, while he appreciated the specialist's 
consultation of the day before, the veteran continued to have 
right groin pain, "with no indication for ortho consult as 
proposed," and there were "[n]o other options available."  
According to a service medical record dated on February 7, 
1994, the veteran was status post repair of a right inguinal 
hernia and now had a several months history of right groin 
discomfort.  On examination, the incision on the right groin 
was described as well healed, and the examination for 
recurrence of the pre-service hernia was negative.  The 
impression was listed as right groin discomfort, two years 
status post hernia repair.

On February 18, 1994, the veteran's status post right 
inguinal hernia repair had been evaluated by "Surgery" on 
two occasions recently for onset of right inguinal pain, with 
"inconclusive" diagnoses each time.  This time, the veteran 
presented with "worsening of pain when straining -such as 
blowing [his] nose.  Pain is excruciating but lasts only up 
to point of relaxing."  On examination, it was noted that no 
inguinal hernias were detectable, with a normal penis and 
scrotal exam, and no epididymal tenderness.  The assessment 
was listed as right inguinal pain, and the veteran was 
prescribed Tylenol #3 for the pain, and advised to return to 
the clinic "or call anytime if worse."  Five days later, 
the veteran was re-examined and the examination for a hernia 
was again negative.

Service medical records dated on March 3 and 4, 1994, reveal 
complaints of abdominal pain and assessments of right 
inguinal pain and non-specific inguinal pain, pending 
consultation, respectively.  Similar complaints were recorded 
in service medical records dated on March 8 and 22, 1994, 
while, on March 23, 1994, the assessment from the General 
Surgery Clinic was listed as "inguinal pain - ostitis 
pubis," and a local steroid injection was recommended.  The 
day after, the veteran returned to his ship's sick bay area, 
saying that he continued to have pain and that, while the 
pain was mostly relieved with the Tylenol #3, he desired the 
local steroid injection that had been recommended the day 
before.  The physical examination this time was deferred, the 
assessment was listed as right inguinal pain, and a referral 
to a specialist was made.

According to a service medical record dated on April 12, 
1994, produced at the National Naval Medical Center in 
Bethesda, Maryland (hereinafter, "the NNMC"), the veteran 
gave a several months history of right inguinal pain, 
especially when "bearing down," but occurring at rest as 
well.  The veteran denied ejaculatory dysfunction, erectile 
dysfunction, dysuria, and changes in bowel movements, but 
complained of nocturia, a feeling of "retention," and a 
slow flow in the past month.  Regarding his past (pre-
service, in this case) medical history, it was noted that he 
had had an umbilical hernia repair in 1984, a testicular 
varicosities or torsion repair in 1990, and a right inguinal 
hernia repair in 1992.  On current examination, it was noted 
that there was a right more than left inguinal asymmetry, but 
no evidence of an inguinal hernia, nor masses or nodules.  
The assessment was listed as possible nerve entrapment, and 
the veteran was referred to a urologist, for "possible 
urethral stricture," and to the pain clinic, for pain 
management.

The record shows that, on the above date, the veteran was 
examined by a urologist, as requested.  The service medical 
record reflecting this consultation reveals that the inguinal 
pain was exacerbated by palpation of the pubic tubercle and 
high scrotal spermatic cord, and the assessment was listed as 
possible prostatitis/vasitis.

A service medical record dated on May 4, 1994, reveals a pain 
clinic consultation at the NNMC, with objective findings 
including no evidence of hernia and mild tenderness in the 
scar area, an assessment of post surgical scar pain and a 
plan involving additional medication and a scrotal support.  
Another record produced on the same date, also at the NNMC, 
reveals complaints of pretty constant pain, worse with 
prolonged walking or the Valsalva maneuver, but with no 
bladder outlet obstruction symptoms.  Again, the examination 
revealed "no hernias," and the assessment was listed as 
chronic pain, distal scar region (groin scar), of unclear 
etiology, with nerve entrapment as a possible etiology, and 
the examiner noted that there was no evidence of urologic 
etiology of the symptoms at the time of the examination.

A service medical record dated on May 9, 1994, reveals 
complaints of a burning pain above the right testicle, with 
any movement, which the veteran rated as a nine on a scale of 
one to ten.  It was noted that the veteran had an appointment 
at the pain clinic later that month, and that he had come 
because he was "out of medication."  The assessment was 
listed as groin pain due to unknown etiology, and Motrin 800 
was prescribed.

Service medical records dated on May 25, May 27, June 9 and 
June 14, 1994, reveal complaints and assessments similar to 
those reported earlier, with the most recent record again 
revealing no evidence of a hernia.  Similar complaints and 
assessments were thereafter recorded in service medical 
records dated on June 20, June 21 and July 11, 1994.

According to a service medical record dated on August 4, 
1994, there was "[n]o evidence of recurrent hernia noted," 
but there was tenderness over the right pubic tubercle.  The 
assessment was listed as ostitis pubis.

According to an August 5, 1994, service medical record, the 
veteran had a history of chronic recurrent inguinal pain 
secondary to a hernia repair at age 18, and he had "been 
seen 29 times since Feb[ruary 19]94 for same complaints," 
and evaluated by different physicians, "to no avail."  It 
was noted that he had been treated at the pain clinic and 
given steroid injections for ostitis pubis, and that he was 
felt to be unable to perform his military duties due to the 
chronicity of his pain and discomfort.  It was thus 
recommended that he be evaluated by a medical board, and the 
assessment was again listed as ostitis pubis.

In an August 12, 1994, service medical record, it was noted 
that the veteran had been offered surgery but that, "in view 
of uncertain results," he had elected not to take that 
option.  On September 2, 1994, it was noted that the veteran 
was back again at the NNMC for a medical board physical 
examination for osteosis pubis.  It was further noted that 
the veteran had developed pain in the right groin upon heavy 
lifting in the machine shop last September, which, upon 
continued work sometimes bulged into the testicle.  He had 
had multiple steroid injections in the pain clinic without 
resolution.  On examination, the stitches were palpably 
intact, but, again, there was no palpable hernia, and the 
assessment was listed as osteosis pubis.

The record also shows that, upon a review of the medical 
evidence in this case, the Department of the Navy's Physical 
Evaluation Board determined, on January 6, 1995, that the 
veteran was unfit for duty due to chronic right inguinal pain 
in the area of a previous right inguinal hernia repair, and 
the veteran was, consequently, honorably discharged in 
February 1995.  However, prior to his discharge, still in 
February 1995, the veteran underwent expiration of the right 
inguinal scar, at which time some varicose veins were 
discovered in the external ring area, and were excised.  The 
physician who conducted this procedure indicated that the 
varicose veins "may have been part of his pain," and it is 
noted that medical records dated in February and March 1995 
revealed that the veteran no longer complained of the pain 
that he had before.

According to the report of a March 1996 VA general medical 
examination, the veteran had no hernia, but there were 
bilateral inguinal surgical scars noted.  In the 
"diagnosis" section, the reader was referred to the 
"specialty exams."

The report of a March 1996 VA "intestine" examination 
reveals a history of status post surgery X2 for a right 
inguinal hernia, and status post surgery for exploration of 
the left inguinal area, with varicosities that were repaired.  
The examination this time was noted to be "aimed at the 
right hernia," which the veteran said was developed in 1992, 
was initially repaired at Ft. Smith in Arkansas, and recurred 
in 1994, causing him trouble during service.  The veteran 
said that the last operation (the surgery of February 1995) 
had helped but that "I'm not a 100 percent yet."  He said 
that he took no medicine for the hernia, but that he limited 
his lifting to 80 lbs., and that any kind of strenuous or 
prolonged activity, such as lifting heavy weights, caused an 
aching pain.

The above report also reveals that, on examination, there was 
no inguinal hernia, but only bilateral inguinal surgical 
incision scars.  There was no malnutrition, nausea, diarrhea, 
or constipation, nor bowel or abdominal disturbances.  The 
diagnosis was listed as status post right inguinal hernia 
repair, status post exploration of the right inguinal region, 
and status post exploration of the left inguinal region.

Pursuant to the Board's remand of February 1998, the 
veteran's medical file was reviewed by the VA physician who 
examined the veteran in March 1996, and a written opinion, 
dated in May 1999, was then rendered, directly responding to 
the questions posed by the Board in the remand.  (The Board 
notes that, while a re-examination, which was requested in 
the remand, was not conducted, the medical opinion that was 
rendered by this VA physician is sufficient to dispose of the 
present matter at this time, without the need for another 
remand.)  In this document, the subscribing VA physician 
first recounted the medical history of the veteran, as 
discussed earlier in this decision, and then responded to the 
two main questions asked by the Board as follows:

[Regarding the question of what 
disability, if any, the veteran now has 
as a result of the pre-service right 
inguinal repair, and what disability, if 
any, he now has a result of the 
exploration of the right inguinal hernia 
region performed during service:]  Based 
on my examination of March 1996 I would 
classify this as a nonsevere impairment 
with the outside possibility that we 
could give him a medium residual 
functional capacity for his residuals.  
Under a medium RFC the veteran should be 
able to occasionally lift 50 pounds and 
frequently lift 25 pounds.  He should be 
able to sit, stand, or walk six hours of 
an eight hour day.

[Regarding the question of whether the 
right inguinal hernia underwent an 
increase in severity during service and, 
if it did, whether the increase in 
severity was due to the natural 
progression of that disease or not:]  The 
veteran is noted to have had surgical 
repair in 1992 and again in the service 
in 1994.  It is very difficult to 
determine whether this was due to heavy 
lifting in the service or whether it was 
just part of the natural progression of 
that disease.  In many cases there is no 
natural progression of hernia disease.  
The veteran has a hernia, undergoes 
surgical exploration and repair, and has 
no problem from that time on, however, in 
any other cases the veteran has multiple 
recurrent inguinal hernias and multiple 
repairs are done, sometimes with the use 
of mesh gauze to prevent further 
recurrence.  I would says [sic] that the 
hernia that occurred in the service may 
have been due to the natural progression 
of this disease, because he did not 
mention to me in March 1996 that he did 
heavy lifting while in the service.

At any rate repairing inguinal hernias 
are generally considered to be nonsevere 
impairments.

On appeal, the veteran contends that, notwithstanding his 
pre-service surgeries, his right inguinal area was "fine" 
when he entered service and is now excessively painful.  He 
consequently believes that he now suffers from a disability 
of the right inguinal area that should be service-connected.


Legal analysis, findings and conclusion of law:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection based on alleged 
aggravation of a pre-service injury or disease.  The facts 
relevant to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

As shown above, the veteran entered active service in January 
1993 with a pre-service history of an umbilical hernia repair 
in 1984, a testicular varicosities/torsion repair in 1990 and 
a right inguinal repair in 1992.  He started complaining of 
right groin/inguinal pain in January 1994 and, while the 
hernia that was noted once, on that first consultation of 
January 25, 1994, was thereafter noted not to exist at all, 
the veteran was eventually medically discharged, 
approximately a year later, due to his being found to be 
unfit for duty, secondary to the chronic right groin pain.  
Shortly before his discharge, he underwent exploratory 
surgery of his right inguinal scar region and varicosities 
were found, noted to possibly be the cause of the ongoing 
pain, and excised.  Shortly thereafter, the pain reportedly 
went away, but at the VA "intestine" medical examination 
that he underwent in March 1996, he said that he had not yet 
completely recuperated.  The question to be resolved at this 
time is clearly one of aggravation, that is, whether the 
record shows that there was an increase in the severity of 
the pre-service injury or disease during service and, if 
there was such an increase, whether the increase was due to 
service or, in the alternative, due to the natural 
progression of a disease of pre-service onset.

The above questions were answered in the May 1999 VA medical 
opinion, in which its subscriber indicated that the veteran 
indeed now suffered from the residuals of the pre-service 
surgery, in the form of decreased functional capacity, but 
that those residuals were likely the result of the natural 
progression of the disease of pre-service onset, rather than 
due to service.

In view of the above, the Board finds that it has not been 
objectively shown that the preexisting disability of the 
right inguinal area was aggravated by service.  Consequently, 
based on the preponderance of the evidence, to include the 
above VA medical opinion of May 1999, and in view of the 
absence of any competent medical evidence at least suggesting 
that any inservice aggravation was causally related to 
service, the Board hereby concludes that service connection 
for the residuals of a right inguinal hernia repair and/or 
exploration of the right inguinal region is not warranted.


ORDER

Service connection for the residuals of a right inguinal 
hernia repair and/or exploration of the right inguinal region 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

